Case 1:20-cv-04851-WFK-SJB Document 51 Filed 01/22/21 Page 1 of 1 PageID #: 508

                       MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042
                                             _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                               January 22, 2021
 VIA ECF
 United States District Court
 Eastern District of New York
 Attn: Hon. William F. Kuntz II, U.S.D.J.
 225 Cadman Plaza East
 Courtroom 6H North
 Brooklyn, NY 11201-1804

        Re:     Plaza Motors of Brooklyn, Inc., et al. v. Cuomo, et al.
                Case No.: 1:20-cv-4851 (WFK) (SJB)______________

 Dear Judge Kuntz:

         This firm represents the Plaintiffs in the above-referenced case. Plaintiffs write to
 respectfully request leave to file excess pages of their opposition papers to Defendants’ separate
 motions to dismiss in this case. Pursuant to ¶ III(F) of this Court’s Individual Motion Practices
 and Rules, memoranda of law are limited to twenty-five (25) pages. Plaintiffs request leave to file
 up to thirty-five (35) pages.

         Plaintiffs respectfully submit that the additional pages requested are necessary to address
 the significant aspects of Defendants’ separate arguments – contained in two (2) separate briefs –
 in support of their respective motions to dismiss.

         Accordingly, Plaintiffs submit that good cause exists for this Court to grant Plaintiffs’
 requested relief. Consistent with ¶ III(G) of this Court’s Individual Motion Practices and Rules,
 Plaintiffs shall serve their opposition papers on Defendants without filing same until the motion is
 fully briefed and only file a cover letter with the Court indicating service has been made.

        Plaintiffs thank this honorable Court for its time and attention to this case.

 Dated: Lake Success, New York
        January 22, 2021                       Respectfully submitted,

                                               MILMAN LABUDA LAW GROUP PLLC
                                               _______/s____________________________
                                               Jamie S. Felsen, Esq.
                                               Emanuel Kataev, Esq.
                                               3000 Marcus Avenue, Suite 3W8
                                               Lake Success, NY 11042-1073
                                               (516) 328-8899 (office)
                                               (516) 328-0082 (facsimile)
                                               jamiefelsen@mllaborlaw.com
                                               emanuel@mllaborlaw.com
